Citation Nr: 0603366	
Decision Date: 02/07/06    Archive Date: 02/15/06	

DOCKET NO.  04-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Atlanta, Georgia, that confirmed and continued a 
30 percent disability rating for the veteran's PTSD.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the law and has obtained and developed all 
evidence necessary for an equitable disposition of the claim.

2.  Manifestations of the veteran's PTSD include anxiety, 
nightmares, difficulty sleeping, and some social isolation.

3.  Symptoms associated with the next higher disability 
rating of 50 percent, such as flattened affect, panic attacks 
more than once a week, difficulty in understanding complex 
commands, memory impairment, judgment impairment, impaired 
abstract thinking, have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is instructed to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

A review of the evidence of record reveals the RO sent the 
veteran a VCAA notice letter in June 2002 regarding his claim 
for an increased evaluation for PTSD.  He was informed what 
information and evidence was required to establish an 
increased rating.  He was specifically told that to establish 
entitlement for an increased evaluation, the evidence had to 
show that his disability had worsened.  He was also informed 
that it was his responsibility to make sure that records were 
received by VA.  

Additionally, the August 2002 rating decision, the February 
2004 statement of the case and the November 2004 supplemental 
statement of the case outlined what was required to establish 
entitlement to an increased disability rating for PTSD.

In Pelegrini, the Court also held that VCAA notice should be 
given before an initial decision is issued on a claim by the 
agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 
119-120.  In this case, VCAA notice was timely given in June 
2002, prior to the initial agency of original jurisdiction 
decision in August 2002.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.

In this case, the duty to assist has been fulfilled, and VA 
has obtained the veteran's service medical records and VA 
outpatient treatment records and associated them with the 
claims file.  In addition, the veteran was afforded an 
authorized psychiatric examination in July 2002 to evaluate 
his psychiatric status.  There is no suggestion on the record 
that there remains evidence that is pertinent to the matter 
on appeal that has yet to be secured.  At the time of the 
hearing with the undersigned Veterans Law Judge, the veteran 
testified that he was not receiving any treatment outside VA 
(transcript, page 10).  The Board notes that the veteran had 
the opportunity to present testimony on his own behalf before 
the undersigned.  A transcript of the hearing proceedings is 
of record and has been reviewed.

In view of the foregoing, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities (Rating Schedule), and are identified by 
separate rating codes.  38 U.S.C.A. § 1155; 38 Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of its whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present is to include consideration of the 
functional impairment of the appellant's ability to engage in 
outdoor activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 30 percent or higher are as 
follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...30 percent.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impairment judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty establishing and 
maintaining effective work and social 
relationships...50 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near 
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish or 
maintain effective 
relationship...70 percent.

Total occupational and social impairment, 
due to such symptoms as:  Gross 
impairment in thought processes or 
communications; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of mental and 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, on occupation, or on 
name...100 percent.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th Edition (DSM-IV), 
page 32).

A score of 51 to 60 is appropriate when there are "moderate" 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning).

A score of 41 to 50 is appropriate when there are "serious" 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.)

Discussion

Based on a longitudinal review of the evidence of record, the 
Board finds that the 30 percent disability rating currently 
in effect for the veteran's PTSD most nearly comports with 
the degree of impairment shown.  The next higher rating of 
50 percent is not authorized because the evidence of record 
does not show psychiatric impairment with such symptoms as 
flattened affect, memory impairment, impaired judgment, or 
impaired abstract thinking, symptoms commonly associated with 
that rating.

The results of the VA psychiatric examination accorded the 
veteran for official purposes in July 2002 most nearly 
comport with the symptom picture indicative of a 30 percent 
disability rating.  At that time it was noted that the 
veteran had been retired from the rapid transit agency where 
he had worked for 23 years.  He was currently working as a 
custodian helping maintain facilities at the Post Office.  
The veteran currently lived by himself.  He was recently 
divorced, but had two children, currently ages 18 and 22.  He 
and his wife had become friends again.  One brother had died 
in a fire, but he had 2 more brothers and 3 sisters all in 
the Atlanta area and they had been a source of emotional 
support for him.  For about a year the veteran had been 
consulting the Decatur VA Medical Center for emotional 
problems.  He was taking 20 milligrams of Paxil a day.  He 
took no other medication.  He described himself as a 
workaholic, and was happy that his commuting time to work had 
recently been cut short because he was reassigned to postal 
facilities close to his home.  

On examination he was described as polite in manner.  He was 
well-oriented in all spheres.  Affect was appropriate in 
range.  Mood was depressed.  This became apparent only toward 
the end of the interview, as the subject turned to his 
difficulty controlling his anger.  He did not describe any 
serious suicidal ideation.  He had never had hallucinations, 
but his dreams were very vivid.  He stated "the older I get, 
the worse it gets."  Thought processes were adequate and 
speech was appropriate.  There were no hints of delusions.  
Insight and judgment were fine.  The Axis I diagnosis was 
moderate PTSD.  There was no Axis II diagnosis.  It was noted 
the only recent stressor was his divorce a year earlier and 
the fact he was currently living by himself.  It was noted 
there had been a moderate increase in his PTSD symptoms in 
the past few years.  He was given a GAF score of 52 at the 
present time.  

Also of record are reports of periodic outpatient visits for 
treatment and evaluation of psychiatric symptomatology.  At 
the time of one such visit in January 2003 the veteran was 
described as calm and cooperative.  He was described as 
mildly distressed.  Mood was anxious.  Affect was labile.  
Speech was normal in rate and volume.  He was coherent and 
goal-directed.  He exhibited no psychotic symptomatology.  He 
was described as alert and properly oriented.  He was given 
an impression of recurrent major depressive disorder with 
"mild exacerbation of anxiety and response to situational 
stress."

At the time of an April 2003 visit the veteran was still 
experiencing some anxiety, nightmares, and restless sleep.  
He had been given Trazodone on a short-time basis for help 
with sleep, and stated that it was only partially helping 
with his sleep problems.  His work and family situations are 
described as "okay."  On examination he was calm and 
cooperative.  Mood was slightly anxious.  Affect was labile.  
There were no other abnormal symptoms.  The impression was 
major depressive disorder, recurrent, in remission, stable.  
He was taking Paxil and Trazodone and was to return in three 
months.  

On a follow up visit in August 2003, he reported his PTSD 
symptoms had improved.  It was indicated he was "doing well 
overall."  Work and family were again described as "okay."  
Examination findings were the same as those made at the time 
of the aforementioned outpatient visit.  The impressions were 
PTSD, improved; and major depressive disorder, recurrent, in 
remission, stable.  He was to continue taking Paxil and 
Trazodone and return in three months.

At the time of his November 2003 followup visit, mental 
status examination findings were the same as those on the 
previous examinations.  Impressions were made of:  PTSD, mild 
exacerbation but overall stable; a major depressive disorder, 
recurrent, in remission, stable.

When seen for a routine scheduled followup visit in February 
2004 he remained stable, with impressions remaining PTSD, 
overall stable; and major depressive disorder, recurrent, in 
remission, stable.  

In testimony given before the undersigned in October 2005, 
the veteran stated that he was continuing to work as a 
custodian for the Postal Service.  He indicated he did not 
have much interaction with other people in that position 
(transcript, page 2).  He added that he was able to maintain 
a close relationship with his two daughters and a 
granddaughter.  He further added that he was friendly with a 
couple of men who had served in the military (transcript, 
page 4).

As noted above, the Board finds that the 30 percent rating 
currently in effect more than adequately compensates the 
veteran for the psychiatric impairment shown.  At the time of 
an official examination for psychiatric purposes in July 
2002, the degree of impairment was described as only moderate 
in degree.  The GAF score of 52 supports that description of 
the degree of impairment.  The reports of VA outpatient 
visits for treatment and evaluation on periodic occasions 
thereafter reflect an essentially stable situation.  Other 
than notation of a slightly anxious mood and some anxiety, 
mental status examination findings were essentially 
unremarkable.  Again, as noted above, the veteran has been 
able to maintain full-time employment without any indication 
of significant time lost.  There has been no showing of the 
need for periods of hospitalization for treatment and 
evaluation of his PTSD and the veteran appears to be able to 
take care of himself without any significant difficulty.  
Accordingly, the Board finds that the 30 percent rating 
currently in effect adequately compensates the veteran for 
the psychiatric impairment shown.  The


						(Continued on next page)




 Board notes that the 30 percent rating currently in effect 
recognizes appreciable impairment.  


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


